Citation Nr: 1122570	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-38 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for labral tear of the right hip. 


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S.E.B.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to September 1998.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  The Veteran was afforded an April 2011 hearing before the undersigned (Travel Board hearing).  The hearing transcript is associated with the record.  At the Travel Board hearing, the Veteran submitted additional evidence for review by the Board in the first instance, accompanied by a waiver of review by the agency of original jurisdiction.   

The Veteran also appealed the denial of service connection for bilateral sacroiliac joint pain.  See Substantive Appeal/ VA Form 9, dated in June 2007.  In November 2008, the RO granted service connection for this disability.  Since this rating action results in a full grant of the benefit sought (i.e. service connection), it is no longer on appeal.  


FINDING OF FACT

The Veteran's labral tear of the right hip is not etiologically related to service or a service connected disability. 



CONCLUSION OF LAW

The criteria for service connection for a labral tear of the right hip are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in July 2007, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are therefore moot.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's April 2011 hearing, the issue was identified, and the undersigned suggested that a medical opinion was needed.  The Veteran was also asked about treatment, to insure that all treatment records were obtained.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  Additionally, the Veteran was provided a proper VA/QTC examination in November 2010 for his service connection claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's representative has asserted that the November 2010 VA/QTC examination was inadequate.  He contends that it should have been provided by an orthopedic specialist.  He also contended that it did not include a diagnosis or review of medical records.  The November 2010 VA/QTC examination was conducted by a qualified medical doctor.  The doctor did not recommend any further examinations by specialists, and the representative has not offered an explanation as to why examination by an orthopedic specialist is required.  

The examination included an interview with the Veteran, clinical examination, discussion of pertinent service records and medical principles and records, and a conclusion supported by a rationale.  Barr.  As discussed below there is no other medical evidence or opinion to the contrary.  The Board finds the examination to be adequate.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including degenerative joint disease will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence 

Service treatment records do not show complaints or treatment for hip pain and the Veteran has reported no in-service symptoms.  Rather, the Veteran asserts that his right hip disability is secondary to his service connected status post L4-5 discectomy and hemilaminotomy with bilateral sacroiliac strain.  

In October 2006, Dr. P.D. authored a letter to the Veteran's primary care provider, Dr. C.P.  He recited that the Veteran had an occupational injury in 2000 that ultimately resulted in a below-knee amputation.  At that time, the Veteran recalled having right hip pain, but focused his treatment on his left lower extremity.  Dr. P.D. performed a clinical examination and reviewed the recent MRI studies showing a lateral acetabular labrum tear.  He diagnosed femoral acetabular impingement and moderate greater trochanteric bursitis.  Dr. P.D. recommended surgery to correct the acetabular labrum tear of the right hip.  

Private medical records from Dr. P.S., dated in January 2007, reflect that the Veteran was noticing increased pain in the right buttocks and groin.  Dr. P.S. noted that the Veteran had been doing reasonably well since the posterior fusion surgery.  He took X-rays which showed results described as "quite favorable" and confirmed that the fusion hardware remained in place.  He noted that the new symptomatology is mostly likely related to the retained hardware.  He also opined that the right groin pain "could be related to some hip pathology."  Private medical records, dated in January 2007 and July 2007, reflect that the Veteran received right intraarticular hip injections for pain relief.  

In January 2008, the Veteran underwent an arthroscopic procedure recommended by Dr. P.D. for right hip pain and presumed impingement.  During the procedure, Dr. P.D. found and repaired the degenerative acetabular labral tear.  The surgery was successful and the Veteran eventually was able to resume normal activities.  See October 2008 letter by Dr. P.D.  

The Veteran was afforded a VA examination for his right hip disability in November 2010.  He reported that right hip pain started following March 2001 back surgery.  Currently, he had occasional flare-ups precipitated by physical activity.  He noted having right hip surgery in January 2008.  It caused residuals of hip pain, weakness, and popping.  Clinical examination showed tenderness of the right hip, but no additional symptoms were noted such as edema, instability, or effusion.  The examiner diagnosed status post March 2000 right hip injury with arthroscopic surgery for impingement and debridement with residual scar.  She recounted the Veteran's medical records.  

The examiner determined that the current right hip condition was related to the March 2000 occupational injury resulting in a below the knee left extremity amputation.  She stated that the Veteran's service connected back disability involved the sacroiliac joints, rather than the hip.  The examiner states that in medical terms the sacroiliac joints do not affect the hip or cause hip impingement.  She also cited her review of the medical records that did not show any relationship between post surgery right hip pain and a back condition.  

At the April 2011 Travel Board hearing, the Veteran reported having continued hip pain.  He related the hip pain to spine fusion surgeries as a result of his service connected back disability.



Analysis

The Veteran asserts that his right hip disorder is secondary to his service connected back disability.  The evidence supporting this assertion consists of his statements.  The Veteran is competent to report instances of right hip pain.  Layno.  However, there is no evidence of record showing he possesses the specialized medical expertise necessary to express a competent opinion as to the specific causes of that pain or the underlying hip disability.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  There is no evidence that the Veteran possesses such education or training.  As the Veteran is not competent to provide a medical nexus opinion regarding this issue, his assertions of a nexus have no probative value.  Id.; Jandreau. 

The competent medical evidence weighs against the claim.  Dr. P.D. indicated the Veteran's right hip pain was related to the March 2000 occupational injury, rather than spine fusion surgery.  See Dr. P.D. letter dated in October 2006.  Further, Dr. P.D.'s letter indicated the Veteran stated the right hip pain began following the March 2000 injury, thus weighing against finding a nexus between the hip and back disabilities.  
    
Dr. P.S.'s January 2007 note reflects that he believed the Veteran's current complaints of pain were related to the spine fusion hardware.  He wrote:

I am highly suspicious that [the Veteran's right buttocks and right groin pain] is mostly likely related to his retained hardware [from the spine fusion surgery].  In addition, he does have some right groin pain and that could be related to some hip pathology. 

Thus, Dr. P.S.'s January 2007 statement provides evidence of a current disability, but not of a nexus between that disability and the service connected back disability.  

The Board finds the November 2010 VA/QTC medical opinion to be persuasive and weigh against the claim.  Owens v. Brown, 7 Vet. App. 429 (1995); Davidson.  

The examiner's opinion was made in light of an interview with the Veteran and review of service records and private treatment records.  She explained in medical terms that the sacroiliac joint was not related to the hip joint or hip impingement.  She also cited an absence of clinical findings by private physicians of back pain during right hip impingement treatment.  The Board finds the January 2011 VA medical opinion to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

There is no other competent evidence indicating a nexus between the Veteran's right hip disability (either by way of direct causation or aggravation) and any service connected disability, and neither the Veteran nor his representative have alluded to the existence of any such evidence.

The Board has considered whether service connection is warranted on a direct basis.  38 C.F.R. § 3.303.  Service treatment records are entirely silent as to any hip disorder.  The Veteran has not provided any lay statement asserting that he had event, injury, or disease during service related to his right hip disorder.  Thus, service connection is not warranted on a direct basis.  See id.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a right hip disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for labral tear of the right hip is denied. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


